United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF THE TREASURY,
BUREAU OF ENGRAVING & PRINTING,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Lloyd Trueheart, for the appellant
Office of Solicitor, for the Director

Docket No. 12-556
Issued: February 21, 2013

Oral Argument January 2, 2013

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 13, 2012 appellant filed a timely appeal from an August 3, 2011 merit
decision of the Office of Workers’ Compensation Programs’ (OWCP) hearing representative
denying her occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her bilateral
carpal tunnel syndrome was causally related to factors of her employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 1, 2009 appellant, then a 49-year-old final verifier, filed an occupational disease
claim alleging that she developed bilateral carpal tunnel syndrome as a result of repetitively hand
counting invisible sheets of currency, placing the sheets on a skid and stacking the skids load by
load. She first became aware of her condition and realized that it resulted from her employment
on June 1, 2009. The employing establishment noted that appellant first reported her alleged
injury on May 13, 2010.
In January 5 and 9, 2007 progress notes, Dr. Daniel Jimenez, Board-certified in
occupational medicine, related appellant’s complaints of recurrent pain on her left wrist and
forearm from counting currency beginning in November 2006. He noted that, as a currency
examiner, she used her left hand to count individual sheets with her wrist in a constantly
extended position. Upon examination, Dr. Jimenez observed tenderness especially on wrist
extension and swelling of the extensor tendon to the index finger. Full range of motion was
noted. Dr. Jimenez authorized appellant to return to regular duty.
In a February 16, 2010 diagnostic report, Dr. Chee-Hahn Hung, Board-certified in
physical medicine and rehabilitation, related appellant’s complaints of left hand numbness since
December 2009. The motor nerve and sensory nerve studies revealed severe median neuropathy
at the carpal tunnel but no evidence of ulnar neuropathy across the elbow.
In a March 17, 2010 progress note, a registered nurse stated that appellant was seen at the
employee health unit on January 22, 2010 for work-related pain in both her wrists. She noted
that appellant underwent nerve conduction studies and was diagnosed with carpal tunnel
syndrome.
In an April 27, 2010 attending physician’s report, Dr. Edward Rabbitt, a Board-certified
orthopedic surgeon, described appellant’s complaints of bilateral wrist and left heel pain. He
noted that an electromyography (EMG) revealed severe carpal tunnel syndrome and median
nerve entrapment. Dr. Rabbitt diagnosed bilateral carpal tunnel syndrome and plantar fasciitis.
He checked a box marked “yes” that appellant’s condition was caused or aggravated by her
employment and stated that her job as currency examiner “has precipitated and aggravated
[carpal tunnel syndrome].”
Dr. Rabbitt authorized her to return to regular duty on
January 8, 2010.
Appellant submitted physical and occupational therapy reports indicating that she
underwent physical therapy treatments for carpal tunnel syndrome from March 11 to
April 14, 2010.
Appellant submitted her work history and position descriptions for a support services
technician, secretary, division secretary, currency note examiner and final verifier.
On July 5, 2010 OWCP advised appellant that the evidence submitted was insufficient to
establish her claim. It requested that she submit a detailed description of the employment
activities that she believed caused her condition and respond to specific questions. OWCP also
requested that appellant submit a comprehensive medical report, including a diagnosis, results of

2

examinations and tests and a physician’s opinion with medical rationale explaining the cause of
her condition.
In an April 14, 2010 incident report, the employing establishment noted that appellant
began to notice discomfort and constant aching in her wrists over the past two years. Appellant
was treated at the employee health unit and by her physician. She related that she was diagnosed
with carpal tunnel syndrome and underwent physical therapy treatments. Appellant believed that
her carpal tunnel syndrome was brought on by her job duties as a final verifier for the past 17
years. In the April 14, 2010 incident report, the employing establishment described her work
duties and stated that the primary cause of her illness was the repetitive task of fanning the
currency sheets and hand counting each sheet for several years.
In an undated personal statement, appellant reported that, as a final verifier, she was
responsible for final count verification of test and mutilated currency sheets, and blind count of
individual unit sheets and whole subject sheets. She stated that it was necessary to use her hand
to count numerous sheets one by one and to use the counting machine. Appellant explained that
she lifted a full skid of currency from another skid, put it on a counter, fanned through each stack
before and after count checking and stacked some skids 2 to 4 feet high. She stated that she
worked 40 hours a week, 5 days a week and spent at least 5 hours a day hand counting currency.
Appellant reported that she also worked as an optical assistant at Wal-Mart Vision Center a few
days of the week. Her duties included helping patients that needed to fix their glasses or contact
lenses, filing medical charts, setting up and confirming appointments and setting up the office for
the next business day. Appellant stated that she first noticed pain, tingling and numbness in her
hands and wrists in June 2009 and continued to complain of tingling and numbness, especially
with intensive use of her hands.
In a decision dated August 11, 2010, OWCP accepted that appellant worked as a final
verifier and that she suffered from carpal tunnel syndrome. However, it denied her claim finding
insufficient medical evidence to establish that her conditions were causally related to her
employment duties.
On August 30, 2010 appellant submitted a request for an oral hearing, which was held on
June 8, 2011. She was represented by Lloyd Trueheart of the International Association of
Machinists and Aerospace Workers’ Union. Appellant stated that her claim was improperly
handled because her supervisor did not turn in the proper documentation on time. She noted that
she had documents to establish what her job requirements were and that her alleged injury was
related to the type of work she did. The hearing representative advised appellant that the issue of
her employment duties was already established and that the evidence needed was a medical
report from a physician with examination findings, diagnoses and a medical opinion explaining
why he or she believed that her condition was related to her federal employment duties.
In a June 20, 2011 report, Dr. Rabbitt stated that he reviewed appellant’s job description
and discussed her work history. He opined, within a reasonable degree of medical probability,
that her carpal tunnel syndrome was a result of repetitive motion and use. Dr. Rabbitt considered
her bilateral carpal tunnel syndrome to be work related with regard to her work over the last 18
years with the Federal Government and was in no way caused by her job at Wal-Mart.

3

By decision dated August 3, 2011, the hearing representative denied modification of the
August 11, 2010 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence2 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.3 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6 This medical opinion must include an accurate history of the
employee’s employment injury and must explain how the condition is related to the injury.7 The
weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested and the medical rationale expressed in support of the
physician’s opinion.8

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

7

See L.F., Docket No. 10-2287 (issued July 6, 2011); Solomon Polen, 51 ECAB 341 (2000) (rationalized medical
evidence must relate specific employment factors identified by the claimant to the claimant’s condition, with stated
reasons by a physician). See also E.R., Docket No. 12-793 (issued October 3, 2012); L.Y., Docket No. 07-219
(issued April 20, 2007) (medical evidence that does not offer a medical opinion explaining how the accepted
employment duties would have pathologically caused an employee’s condition is of limited probative value on the
issue of causal relationship).
8

James Mack, 43 ECAB 321 (1991).

4

ANALYSIS
Appellant alleged that her bilateral carpal tunnel syndrome resulted from her duties as a
final verifier. OWCP accepted that her duties included repetitively hand counting individual
sheets of currency, placing the sheets on a skid and stacking the skids load by load and that she
was diagnosed with bilateral carpal tunnel syndrome. It denied appellant’s claim finding
insufficient medical evidence to establish that her condition was causally related to those duties.
The Board finds that appellant has failed to provide sufficient medical evidence to establish that
she developed bilateral carpal tunnel syndrome as a result of her employment duties.
Appellant submitted reports by Dr. Rabbitt, who described her complaints of bilateral
wrist and left heel pain. In an April 27, 2010 report, Dr. Rabbitt diagnosed bilateral carpal tunnel
syndrome and plantar fasciitis. He checked a box marked “yes” that appellant’s condition was
caused or aggravated by her employment and stated that her job as currency examiner “has
precipitated and aggravated [carpal tunnel syndrome].” The Board has held, however, that when
a physician’s opinion on causal relationship consists only of checking “yes” to a form question,
without explanation or rationale, that opinion is of diminished probative value and is insufficient
to establish a claim.9
In a June 20, 2011 report, Dr. Rabbitt stated that he reviewed appellant’s job description
and discussed her work history. He opined that her carpal tunnel syndrome was a result of
repetitive motion and use. Dr. Rabbitt explained that appellant’s condition was work related in
regards to her work at the Federal Government and was in no way caused by her job at WalMart. Although he provides an opinion on causal relationship, the Board finds that his opinion is
not well rationalized and fails to meet appellant’s burden of proof. Dr. Rabbitt concludes that
appellant’s condition was work related, but he does not provide medical rationale explaining how
her employment duties would have caused her condition. The Board has held that medical
evidence that states a conclusion but does not offer any rationalized medical explanation
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.10 Because his reports do not meet the standard of rationalized medical
evidence then they are insufficient to establish her claim.
Appellant also submitted progress notes by Dr. Jimenez who related her complaints of
recurrent pain on her left wrist and forearm from counting currency. Dr. Jimenez noted that as a
currency examiner she used her left hand to count individual sheets with her wrist in a constantly
extended position. The Board notes that while Dr. Jimenez accurately described one of
appellant’s duties as a currency examiner, he does not provide any medical diagnosis of her
condition, nor provide an opinion on the cause of her condition. The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.11 Similarly, Dr. Hung’s February 16,
9

D.D., 57 ECAB 734, 738 (2006); Deborah L. Beatty, 54 ECAB 340 (2003).

10

J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

11

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).

5

2010 diagnostic report noted appellant’s complaints of left hand pain and numbness, but likewise
provided no opinion on the cause of appellant’s left hand pain. Thus, the Board finds that these
reports are also insufficient to establish causal relationship.
The additional medical evidence was also insufficient to establish appellant’s complaints.
Appellant submitted a progress note by a registered nurse and handwritten physical therapy
notes. Because nurses and physical therapists are not considered physicians under FECA, their
reports are of no probative value.12
During oral argument, appellant demonstrated how she reviewed and counted currency at
the employing establishment and pointed out that she repetitively used her hands to carry large
skids of currency sheets and flip through the sheets. She also described her duties at Wal-Mart
Vision Center and noted that she mostly worked with patients and rarely used her hands.
Appellant and her representative requested that the Board review her case as she believed that
the evidence was sufficient to establish that her bilateral carpal tunnel syndrome was causally
related to her employment duties. However, it is well established that an employee’s belief of
causal relation does not establish the fact of such medical question.13 The issue of causal
relationship is a medical question that must be established by probative medical opinion from a
physician.14 The physician must accurately describe appellant’s work duties and medically
explain the pathological process by which these duties would have caused her condition.15
Because appellant has not provided such medical opinion evidence in this case, she has failed to
meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
bilateral carpal tunnel syndrome was causally related to factors of her employment.

12

E.H., Docket No. 08-1862 (issued July 8, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009); FECA
provides as follows: the term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors and osteopathic practitioners within the scope of their practice as defined by State law. 5 U.S.C.
§ 8101(2).
13

See Patricia J. Glenn, 53 ECAB 159 (2001).

14

W.W., Docket No. 09-1619 (issued June 2, 2010); David Apgar, 57 ECAB 137 (2005).

15

Supra note 7.

6

ORDER
IT IS HEREBY ORDERED THAT the August 3, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 21, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

